PER CURIAM.
The decree in .the District Court was in favor of the owner of the steamship Unbe Mendi against the charterer for de-' murrage and damages for failure to perform its charter contract of June 14, 1920, to load the vessel with export coal to be carried at the price of $19 a ton. The findings of fact of the District Judge, having abundant support in the evidence, are not subject to review.
Careful consideration of the conclusions of law applicable to the facts convinces us that the decree of the District Court is correct. We think nothing of value can be added to the reasoning of the opinions found in Compagne Navigazione Sota y Agnar v. Diamond Fuel Co. (D. C.) 273 Fed. 299, and Hellenic Transport S. S. Co. v. Archibald McNeil & Sons Co. (D. C.) 273 Fed. 290.
Affirmed.